Citation Nr: 0002492	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  97-26 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife





ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to August 
1947.  By rating action dated in September 1996, the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center, Wichita, Kansas, confirmed and continued a 50 percent 
evaluation for the veteran's psychiatric condition.  He 
appealed from that decision.  In October 1997, the veteran 
and his wife testified at a hearing before a regional office 
hearing officer.  The case is now before the Board for 
appellate consideration.


REMAND

The record reflects that in an April 1950 rating action, 
service connection was established for anxiety reaction with 
conversion symptoms, rated 30 percent disabling.  In a March 
1959 rating action, the evaluation for the psychiatric 
condition was reduced to 10 percent.

In a rating action dated in February 1991, the evaluation for 
the veteran's psychiatric condition was increased to 
30 percent, effective from July 1989, and to 50 percent, 
effective from July 1990.

In April 1996, the veteran submitted a claim for an increased 
rating for the psychiatric condition.

The veteran was afforded a VA psychiatric examination in June 
1996.  It was indicated that he was oriented as to time, 
place and person.  His memory for recent and remote events 
was slow and spotty.  His judgment was intact.  The diagnosis 
was chronic anxiety.  A Global Assessment of Functioning 
(GAF) score of 40 was assigned.

In his notice of disagreement dated in October 1996, the 
veteran maintained, in effect, that the June 1996 VA 
examination was brief and was inadequate to determine the 
degree of severity of his psychiatric condition.

During the course of the October 1997 hearing on appeal, the 
veteran related that he had many problems resulting from 
anxiety and was unable to sleep at night.  He stated that he 
could not get along with other people.  He indicated that he 
had concentration problems and a memory loss.  His wife 
related that the veteran did not participate in any social 
activities.

The regional office later received VA outpatient treatment 
records reflecting that the veteran was observed and treated 
for his psychiatric condition on numerous occasions from 1996 
to 1998.  Problems with alcohol were noted.  He also 
complained of increasing depression and anxiety and decreased 
sleep.

In a brief submitted on behalf of the veteran in October 
1999, his accredited representative indicated that the 
veteran was unable to obtain gainful employment as a result 
of his service-connected psychiatric condition.  Thus, the 
Board considers the claim for a total rating based on 
individual unemployability to be inextricably intertwined 
with the claim for an increased rating for the psychiatric 
condition.  The representative also requested that the 
veteran be afforded a current VA psychiatric examination.

Since the veteran has maintained that his psychiatric 
condition has increased in severity, his claim for an 
increased rating for the psychiatric disorder is considered 
to be well grounded.  Drosky v. Brown, 10 Vet. App. 251 
(1997).  Accordingly, the VA has a duty to assist him in 
connection with his claim.  In view of the rather limited 
psychiatric findings on the June 1996 VA examination and the 
assignment of the GAF score of 40 which is indicative of 
major impairment in several areas, the Board believes that 
additional information would be desirable and the case is 
REMANDED to the regional office for the following action:

1.  The regional office should contact 
the VA Medical Center, Kansas City, and 
request that that facility provide copies 
of all outpatient treatment records 
reflecting treatment of the veteran for 
his psychiatric condition since October 
1998.  Any such records obtained should 
be associated with the claims file.

2.  A social and industrial survey should 
be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities, 
behavior, social integration and any 
efforts at obtaining employment.

3.  The veteran should be afforded a 
special VA psychiatric examination in 
order to determine the current nature and 
severity of his service-connected 
psychiatric illness.  All indicated 
special studies should be conducted.  To 
the extent possible, the examiner should 
express an opinion as to the degree of 
psychiatric impairment due to his alcohol 
abuse and the degree of impairment which 
would be attributed to the veteran's 
service-connected psychiatric condition.  
The claims file is to be made available 
to the examiner for review in conjunction 
with the examination.

4.  The veteran's claim should then be 
reviewed by the regional office.  In 
particular, consideration should be 
afforded the question of entitlement to a 
total rating based on individual 
unemployability.  If that decision is 
adverse to the veteran, he should be 
afforded his appellate rights with regard 
thereto.  If the denial of an increased 
rating for his psychiatric disability is 
continued, he and his representative 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case, pending 
completion of the requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




